Exhibit 10.2 FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT THIS FIRST AMENDMENT (the “Amendment” to the Asset Purchase Agreement by and between CELSION CORPORATION and BOSTON SCIENTIFIC CORPORATION dated April17, 2007 (the ‘Original Agreement”) is executed this5th day of June, 2008. The parties, for good and valuable consideration, intending to be legally bound, hereby agree as follows: 1.The definition of “Second Payment” is amended to mean the relevant amount set forth on ExhibitA attached hereto. 2.Section 2.07 of the Original Agreement is deleted in its entirety and replaced with the following: SECTION 2.07Second Payment.On or prior to June9, 2008: (a) the Purchaser shall deliver to the Seller the Second Payment by wire transfer in immediately available funds to an account designated by the Purchaser (see Exhibit B attached hereto); (b) the Seller shall deliver to the Purchaser a receipt for the Second Payment; and (c) for the avoidance of doubt, Purchaser shall have no right to withhold the Second Payment or otherwise offset against the Second Payment with respect to any Purchaser Amounts or Conditional Amounts. 3. Except for the provisions of this Amendment, the Original Agreement shall remain in full force and effect. 4. This Amendment shall automatically terminate and be of no further legal force or effect if Celsion Corporation has not received confirmation of receipt of the wire transfer by Boston Scientific Corporation by 5:00 p.m. on June9, 2008. IN WITNESS WHEREOF, the parties hereto have caused their duly authorized representatives to execute this Amendment as of the date first written above. BOSTON SCIENTIFIC CORPORATION By: /s/ Vance Brown Name (print):Vance Brown Title: VP & Corporate Counsel CELSION CORPORATION By: /s/M. H. Tardugno Michael Tardugno, President
